Case 1:18-cv-11112-ER Document 88 Filed 01/24/20 Page 1 of 1




                                                                     Jan. 24, 2020




                                               The application is   ___granted
                                                                    X
                                                                    ___denied

                                               _________________________
                                               Edgardo Ramos, U.S.D.J.
                                                     Jan. 24, 2020
                                               Dated:__________
                                               New York, New York 10007
